Citation Nr: 1732988	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-20 233A		DATE
Advanced on the Docket
	
	
THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder is denied.
 
 
FINDINGS OF FACT
 
1.  An acquired psychiatric disorder, to include posttraumatic stress disorder to service clearly and unmistakably existed prior to the appellant's active duty service.
 
2.  An acquired psychiatric disorder was not aggravated beyond its natural progress by an in-service injury, event, or disease.

3.  A psychosis was not compensably disabling within a year following the appellant's separation from active duty.
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred or aggravated during military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The appellant had active duty service from December 1979 to February 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appeal was remanded in January 2017 for further review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
With respect to this claim VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The appellant claims entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder based on an assertion that she was sexually assaulted while in service.
 
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 
 
To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
 
Where a chronic disease is shown during service, the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  A continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303 (b).  However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A psychosis may be presumed to have been incurred during active duty service if such a disorder was compensably disabling within one year following a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.
 
Service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of posttraumatic stress disorder must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  38 C.F.R. § 3.304(f).
 
The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of posttraumatic stress disorder will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  Cohen v. Brown, 10 Vet. App. 128 (1997). 
 
If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164(1996).
 
For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio , 9 Vet. App. at 166.  Therefore, the appellant's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).
 
If a posttraumatic stress disorder claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).
 
The question for the Board is whether the appellant's current diagnosis of posttraumatic stress disorder either began during active service, or is etiologically related to an in-service disease or injury.
 
The Board finds that no competent, credible, and probative evidence establishes that an acquired psychiatric disorder, to include posttraumatic stress disorder is etiologically related to the appellant's active service.
 
In so finding, the in-service stressors considered in this case was an allegation of being the victim of military sexual trauma as well as being subjected to requests for sexual favors while serving in the military.  The appellant asserts that she was drugged, raped and left in a bathroom in Philadelphia while on leave.  She believes she was raped because her clothes were disheveled when she found by a woman under the restroom sink.  The appellant also believes she was drugged because she does not remember anything except walking into the hotel.  Later, a lieutenant called four or five  of the group, explained that one of the five had a sexually transmitted disease and asked if anyone slept with him.  No one responded.  The appellant does not think she was diagnosed with a sexually transmitted disease later.
 
A review of the appellant's service treatment records reveals that she was disciplined several times during her two months of service.  Specifically, in December 1979, she was found parked in a drill sergeant's privately owned vehicle and a January 1980 document indicates that the drill sergeant was punished for said incident.  On January 11, 1980, she was cited for failure to pay attention during a class.  Shortly thereafter on January 18, 1980, she sought treatment for vaginal discharge following reported contact with a male.  Records also indicate that at approximately 6:00 PM on the same day, she reported to Walson Army Hospital regarding the vaginal discharge, and was diagnosed with a urinary tract infection and released at approximately 3:00 AM on January 19, 1980.  

Records from January 27, 1980, indicate that the appellant was not present in her bunk during a bed check and a report relating to the same incident indicates that she had a pending Article 15 for assaulting another service member while intoxicated.  

The appellant was afforded a VA examination in August 2013.  She reported a long history of psychiatric symptoms, sexual abuse, and substance abuse.  Specifically, she reported first experiencing depressive symptoms at the age of ten, being raped on many occasions throughout her lifetime, suffering childhood abuse at the hands of her father, and a history of abusing drugs and alcohol since her teenage years.  Regarding the aforementioned alleged assault during service, the appellant reported that she and several other service members went to Philadelphia prior to graduation and that she only remembers walking into a hotel, then waking up under a bathroom sink.  She denied any memory of what happened, but she believed she was drugged and raped because she could not remember anything and her clothes were disheveled.  The appellant further reported that, upon her return to the base, she and the other service members were questioned by a lieutenant as to whether any of them had slept together because one of the five had a sexually transmitted disease.  The appellant denied having a diagnosis of a sexually transmitted disease.  She also indicated that, after this incident, she performed sexual favors for higher ranking service members and was then "kicked out" of the military.  

After interviewing the appellant and performing a psychiatric examination, the August 2013 examiner found that the appellant did not meet the criteria for a PTSD diagnosis, but that she did have a bipolar disorder and a borderline personality disorder.  The examiner opined that it was less likely than not that the appellant's bipolar disorder was related to her military service.  In support thereof, the examiner noted that the appellant was not diagnosed with any psychiatric disability during service or within one year of discharge, she could not remember the alleged assault, and there was no evidence of record to link her current psychiatric disorder to her military experience.  

Following an April 2017 VA compensation examination the examiner opined that an acquired psychiatric disorder, to include posttraumatic stress disorder was less likely than not related to service.  Although the appellant's military personnel record and service treatment record were judged to contain behavioral markers that can indicate the occurrence of a military sexual trauma, the examiner opined that it was less likely than not (less than 50% probability) that the appellant experienced a military sexual trauma as she has described.  The examiner noted that behavioral markers were present prior to her entrance into the military and the appellant stated that she could not remember being raped.  Rather, she assumed that she had been raped because her clothes were disheveled.  The examiner clarified that this did not mean that the appellant was not raped; rather it meant that the behavioral markers present could not clearly be attributed to her reported military sexual trauma and, therefore, there was insufficient evidence to verify her stressor.

After a review of available evidence, the April 2017 VA examiner opined that there was clear and unmistakable evidence that the appellant's current mental health diagnoses (bipolar I disorder, posttraumatic stress disorder with panic attacks, alcohol and stimulant use disorders and an unspecified personality disorder) all existed prior to service.  Additionally, the examiner found that the claimant's bipolar I disorder, posttraumatic stress disorder with panic attacks and substance use disorders (alcohol and stimulant) were superimposed on an unspecified personality disorder with mixed personality features.  
 
The examiner further found that the appellant's current mental health disorders clearly and unmistakably existed prior to service.  On multiple occasions the appellant endorsed a history of major depressive disorders beginning at the age of 10.  The examiner referenced the appellant's August 2013 VA examination where she described a period during high school when she was doing well in school and then "crashed and got kicked off of cheerleading and sports" after she reportedly lost "interest in everything.  In a June 2013 VA treatment record, the appellant also endorsed being psychiatrically hospitalized at the age of 13, which appears to have resulted in a bipolar disorder diagnosis.  The appellant also reported that her father was diagnosed with a bipolar disorder during the August 2013 VA examination which, per the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, put her at "a 10 ten-fold increased risk" for developing bipolar disorder herself.  

The 2017 VA examiner noted that the appellant on multiple occasions had endorsed a pre-military history of several traumas, including childhood physical and emotional abuse by her father and mother, which led to her being removed from her home and placed in foster care. The appellant stated that she was sexually molested and was "terrorized and beaten" while in foster care.  She then described an incident which reportedly occurred when she was 16 years old, in which she was with her brother and some of his friends and witnessed one of the friends "get slit open", resulting in his death.  The appellant also reportedly witnessed her husband attempt to kill himself via hanging.  
 
Regarding her substance use disorders, the appellant endorsed the onset of significant alcohol and drug use, including marijuana, cocaine, benzodiazepines and intravenous drugs, between the ages of 13 and 16.  Although she had a history of abusing multiple drugs, she endorsed alcohol and cocaine as her "drugs of choice" per VA treatment records.  According to DSM-5, over half of individuals with bipolar disorder experience co-morbid substance use disorders.

Thus, with regard to aggravation, the 2017 examiner opined that the claimant's current mental health diagnoses were not permanently aggravated beyond their natural progression by her reported military sexual trauma or military service as her stressors could not be verified and her functioning prior to military service was already significantly impaired.   There is no competent medical opinion evidence to the contrary.
 
In summary, the preponderance of the most probative evidence is against the claim.  There is no competent evidence that links any acquired psychiatric disorder to service.  Without competent evidence linking an acquired psychiatric disorder to service, there is no basis to grant service connection.  Hence, the Board finds that there is no basis to grant the claim.  In reaching this decision the Board acknowledges the appellant's sincerely held belief that her current psychiatric pathology is related to her military service.  As a lay person, however, who is untrained in the field of medicine, she is not competent to offer an opinion that requires the expertise and training of a trained psychiatrist or psychologist.  
 
Therefore, the claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder is denied. 
 
The appellant is advised that if she can secure medical opinion evidence linking an acquired psychiatric disorder to service, and if that opinion is based on evidence other than her own lay arguments, she should present that evidence to VA and her claim will be reviewed at that time to determine whether it may be reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Booker, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


